Exhibit 10.14




OUTFRONT Media Inc.


Restricted Share Units Certificate
(With Time-Vesting)




Granted under the OUTFRONT Media Inc. Omnibus Stock Incentive Plan
(as amended and restated as of February 19, 2015)






DATE OF GRANT:    




This certifies that OUTFRONT Media Inc., a Maryland corporation (the “Company”),
has granted to the employee named on the OUTFRONT Media Stock Plans webpage (the
“Participant”) on the date indicated above (the “Date of Grant”), the number of
Restricted Share Units, corresponding to the Company’s Common Stock, listed
under the Restricted Shares and Units Award Listing tab of the OUTFRONT Media
Stock Plans webpage, under the Company’s Omnibus Stock Incentive Plan, as
amended from time to time, all on the Terms and Conditions attached hereto.






a1014image1.jpg [a1014image1.jpg]
______________________________
Chief Executive Officer


If there is a discrepancy between the OUTFRONT Media Stock Plans webpage and the
official records maintained by the office of the Executive Vice President, Chief
Human Resources Officer, the official records will prevail.

--------------------------------------------------------------------------------

        


OUTFRONT Media Inc.
Terms and Conditions to the Restricted Share Units Certificate
(With Time-Vesting)


Granted under the OUTFRONT Media Inc. Omnibus Stock Incentive Plan




ARTICLE I


TERMS OF RESTRICTED SHARE UNITS


Section 1.1 Grant of Restricted Share Units. OUTFRONT Media Inc., a Maryland
corporation (the “Company”), has awarded the Participant Restricted Share Units
(the “RSUs”) under the OUTFRONT Media Inc. Omnibus Stock Incentive Plan, as
amended from time to time (the “Plan”). The RSUs have been awarded to the
Participant subject to the terms and conditions contained in (a) the certificate
for the grant of RSUs attached hereto (the “Restricted Share Units
Certificate”), (b) the terms and conditions contained herein (the Restricted
Share Units Certificate and the terms and conditions, collectively, the
“Certificate”) and (c) the Plan, the terms of which are hereby incorporated by
reference (the items listed in (a), (b), and (c), collectively, the “Terms and
Conditions”). A copy of the Plan has been or will be made available to the
Participant on-line at Morgan Stanley’s website.


Capitalized terms that are not otherwise defined herein have the meanings
assigned to them in the Restricted Share Units Certificate or the Plan.


Section 1.2 Terms of RSUs.


(a) General and Vesting. Subject to Sections 1.2(d) and 1.3, the RSUs shall vest
in three equal installments on each of the first three anniversaries of the Date
of Grant (each, a “Vesting Date”), except that any fractional RSUs resulting
from this vesting schedule will be aggregated and will vest on whichever of such
vesting dates as shall be determined by the Company in accordance with its
customary procedures. Subject to Sections 1.2(d) and 1.3 below, in the event of
the Participant’s termination of employment for any reason, any unvested RSUs
shall be forfeited to the Company.


(b) Settlement. Within ten (10) business days after the date each installment
(or all) of the RSUs vests, that installment (or all) of the vested RSUs shall
be settled in shares of Common Stock, which may be evidenced in such manner as
the Committee in its discretion shall deem appropriate, including, without
limitation, book-entry registration; provided, however, that such shares shall
bear such legends as the Committee, in its discretion, may determine to be
necessary or advisable in order to comply with the applicable federal or state
securities laws. (The Company currently does not issue share certificates for
the Common Stock.) Notwithstanding the foregoing, if the RSUs constitute
deferred compensation under Section 409A of the Code and if the event that
causes the RSUs to vest is a Change in Control that does not constitute a change
of control for purposes of Section 409A of the Code, payment will be made on the
next date or event under the Certificate that constitutes a permissible payment
date or event under Section 409A of the Code. The Company


2
    

--------------------------------------------------------------------------------

        


will settle vested RSUs by delivering the corresponding number of shares of
Common Stock (less any shares withheld to satisfy Tax-Related Items) to the
Participant’s equity compensation account maintained with Morgan Stanley (or its
successor as service provider to the Company’s equity compensation plans).
Following settlement, the Participant may direct Morgan Stanley (or its
successor) to sell some or all of such shares, may leave such shares in such
equity compensation account or may transfer them to an account that the
Participant maintains with a bank or broker by following the instructions made
available to the Participant by the Company.


(c)    Dividend Equivalents. Dividend Equivalents shall accrue on the RSUs until
the RSUs are vested and settled. Dividend Equivalents will be subject to the
same vesting and forfeiture conditions as the underlying RSUs on which the
Dividend Equivalents were accrued. The Company shall maintain a bookkeeping
record that credits the dollar amount of the Dividend Equivalents to the
Participant’s account on the date that it pays such regular cash dividends on
shares of Common Stock. At the time when the RSUs underlying Dividend
Equivalents vest, accrued Dividend Equivalents that have been credited to the
Participant’s account with respect to such corresponding RSUs shall be settled
in shares of Common Stock (reduced by amounts necessary to satisfy Tax-Related
Items) determined by dividing (i) the aggregate amount credited in respect of
such Dividend Equivalents by (ii) the Fair Market Value of a share of the Common
Stock on the vesting date in a manner consistent with Section 1.2(b); provided,
however, that if a dividend payment date occurs between the time at which RSUs
have vested but not yet been settled, the Dividend Equivalents payable with
respect to such vested RSUs shall be paid in cash (reduced by amounts necessary
to satisfy Tax-Related Items) as soon as practicable following the dividend
payment date, but in no event later than March 15th of the calendar year
following the calendar year in which the RSUs vest. Any fractional shares shall
be paid in cash (reduced by amounts necessary to satisfy Tax-Related Items).
Accrued Dividend Equivalents that have been credited to the Participant’s
account will not be paid with respect to any RSUs that do not vest and are
cancelled. Dividend Equivalents will not be credited with any interest or other
return between the date they accrue and the date they are paid to the
Participant.


(d)
Termination of Employment.



(i)    If, at the time of his or her termination of employment, the Participant
is a party to an employment agreement with the Company or one of its
Subsidiaries that contains provisions different from those set forth in Section
1.2(d)(ii), then such different provisions will control so long as they are in
effect and applicable to the Participant at the time of his or her termination
of employment. In the event that any such provision would cause the RSUs to be
subject to the requirements of Section 409A, the settlement of the RSUs shall
also comply with Section 3.5 hereof.


(ii)    Otherwise, in the event that the Participant’s employment with the
Company and its Subsidiaries terminates: (A) due to the Participant’s death or
Permanent Disability before the RSUs have vested in accordance with Section
1.2(a) hereof, then the unvested RSUs (and all unvested Dividend Equivalents
accrued thereon) shall immediately vest and be settled in accordance with
Section 1.2(b) hereof; or (B) for any reason other than due to the Participant’s
death or Permanent


3
    

--------------------------------------------------------------------------------

        


Disability, then, unless the Committee determines otherwise, the Participant
shall forfeit all unvested RSUs (and all unvested Dividend Equivalents accrued
thereon) as of the date of such termination of employment. A “termination of
employment” occurs, for purposes of the RSUs, when a Participant is no longer an
employee of the Company or any of its Subsidiaries for any reason, including,
without limitation, a reduction in force, a sale or divestiture or shut-down of
the business for which the Participant works, the Participant’s voluntary
resignation, the Participant’s termination with or without cause or the
Participant’s retirement, death or Permanent Disability. Also, unless the
Committee determines otherwise, the employment of a Participant who works for a
Subsidiary shall terminate, for purposes of the RSUs, on the date on which the
Participant’s employing company ceases to be a Subsidiary.


Section 1.3    Change in Control. Notwithstanding anything to the contrary in
this Certificate, in the event of a Change in Control prior to the RSUs becoming
vested as provided in Section 1.2, and at a time when the RSUs have not been
forfeited, the RSUs covered by this Certificate shall be treated in connection
with such Change in Control as set forth in this Section 1.3. If the entity
effecting the Change in Control Assumes the RSUs, Section 1.3(a) shall apply. If
the entity effecting the Change in Control does not Assume the RSUs, Section
1.3(b) shall apply. Exhibit A to this Certificate contains defined terms for
purposes of this Certificate.


(a) RSUs Assumed by Successor: If the RSUs granted under this Certificate that
are outstanding at the time of a Change in Control are Assumed by the entity
effecting the Change in Control, the RSUs shall become vested and payable to the
Participant pursuant to Section 1.2(a) (and become entitled to settlement as
specified in Section 1.2(b) of this Certificate). Subject to the following
sentence, all of the RSUs that are outstanding at the time of the Participant’s
termination of employment prior to the RSUs becoming vested and payable to the
Participant shall be forfeited. Notwithstanding the preceding sentence, any RSUs
that have not become vested and payable to the Participant shall become vested
and payable to the Participant on the first to occur of the following events
between the date on which the Change in Control occurs and the applicable
Vesting Date as set forth in Section 1.2(b) above:


(i)
the involuntary termination of the Participant’s employment for reasons other
than a Termination for Cause;

(ii)
the Participant’s voluntary termination of employment for Good Reason (as
defined in Exhibit A); or

(iii)
the termination of the Participant’s employment due to the Participant’s death
or Permanent Disability.

(b) RSUs Not Assumed by Successor. If the RSUs granted under this Certificate
that are outstanding at the time of a Change in Control are not Assumed by the
entity effecting the Change in Control, such RSUs shall immediately become
vested and payable to the Participant (and become entitled to settlement as
specified in Section 1.2(b) of this Certificate).




4
    

--------------------------------------------------------------------------------

        


ARTICLE II


EFFECT OF CERTAIN CORPORATE CHANGES


Notwithstanding anything to the contrary herein, the RSUs shall be subject to
the adjustment provisions set forth in Article VIII of the Plan.




ARTICLE III


MISCELLANEOUS


Section 3.1 No Rights to Grants or Continued Employment. Neither the Terms and
Conditions nor any action taken in accordance with such documents shall confer
upon the Participant any right to be employed by or to continue in the
employment of the Company or any Subsidiary, or to receive any future awards
under the Plan or any other plan of the Company or any Subsidiary or interfere
with or limit the right of the Company or any Subsidiary to modify the terms of
or terminate the Participant’s employment at any time for any reason.


Section 3.2 Taxes. The Company or a Subsidiary, as appropriate, shall be
entitled to withhold from any RSUs that vest and from any payment (including
payment of accrued dividends) made with respect to the RSUs or otherwise under
the Plan to the Participant or the Participant’s estate or any permitted
transferee, an amount sufficient to satisfy any Tax-Related Items. Unless
otherwise determined by the Committee (or a subcommittee thereof), in its sole
discretion, the Company shall, in order to satisfy such Tax-Related Items, (a)
in connection with the vesting of any RSUs, retain a portion of the shares of
Common Stock that would otherwise be paid, and (b) in connection with the
payment any accrued dividends, retain a portion of the shares of Common Stock
that would otherwise be paid. As a condition to receiving this grant of RSUs,
the Participant has agreed to the foregoing actions to satisfy such Tax-Related
Items.


Section 3.3 Stockholder Rights; Unsecured Creditor Status. The grant of RSUs
shall not entitle the Participant, the Participant’s estate, or any permitted
transferee or beneficiary to any rights of a holder of shares of Common Stock,
prior to the time that the Participant, the Participant’s estate, or any
permitted transferee or beneficiary is registered on the books and records of
the Company as a stockholder with respect to the shares of Common Stock
underlying the RSUs (or, where the shares are permitted to be held in “street”
name by a broker designated by the Participant, the Participant’s estate, or any
permitted transferee or beneficiary, until such broker has been so registered).
Except as set forth above under Section 1.2(c) and unless otherwise determined
by the Committee in its discretion, no adjustment shall be made for dividends or
distributions or other rights in respect of any shares of Common Stock for which
the record date is prior to the date on which the Participant, the Participant’s
estate, or any permitted transferee or beneficiary (or broker for any of the
following, if applicable) shall become the registered or beneficial holder of
such shares of Common Stock. RSUs constitute unsecured and unfunded obligations
of the Company. As a holder of RSUs, the Participant shall have only the rights
of a general unsecured creditor of the Company.




5
    

--------------------------------------------------------------------------------

        


Section 3.4 No Restriction on Right of Company to Effect Corporate Changes. The
Terms and Conditions shall not affect in any way the right or power of the
Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company, or any
issue of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Common Stock or the rights thereof or which are convertible into or
exchangeable for Common Stock, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceeding, whether of a similar character or otherwise.


Section 3.5 Section 409A. The intent of the Company is that payments and
distributions under these Terms and Conditions comply with Section 409A and,
accordingly, to the maximum extent permitted, these Terms and Conditions shall
be interpreted to be in compliance therewith. Notwithstanding anything herein to
the contrary, if the Participant is deemed on the date of his or her “separation
from service” (as determined by the Company pursuant to Section 409A) to be one
of the Company’s “specified employees” (as determined by the Company pursuant to
Section 409A), then any portion of any of the Participant’s RSUs that
constitutes deferred compensation within the meaning of Section 409A and is
payable or distributable upon the Participant’s separation from service shall
not be made or provided prior to the earlier of (a) the six-month anniversary of
the date of the Participant’s separation from service or (b) the date of
Participant’s death (the “Delay Period”). All payments and distributions delayed
pursuant to this Section 3.5 shall be paid or distributed to the Participant
within thirty (30) days following the end of the Delay Period, subject to the
satisfaction of Tax-Related Items, and any remaining payments and distributions
due thereafter under these Terms and Conditions shall be paid or distributed in
accordance with the dates specified for them herein. In no event shall the
Company or any of its Subsidiaries be liable for any tax, interest or penalties
that may be imposed on the Participant with respect to Section 409A.


Section 3.6 Interpretation. In the event of any conflict between the provisions
of the Certificate (including the definitions set forth herein) and those of the
Plan, the provisions of the Plan will control.


Section 3.7 Breach of Covenants. In the event that (a) the Participant is party
to an employment agreement or other agreement with the Company or one of its
Subsidiaries containing restrictive covenants relating to non-competition,
non-solicitation of employees, customers and/or suppliers, confidential
information or proprietary property, and (b) the Committee makes a good faith
determination at any time that the Participant has committed a material breach
of any of such restrictive covenants during the one year period after
termination of the Participant’s employment with the Company or a Subsidiary
(regardless of the circumstances of the Participant’s termination of
employment), then (i) the Participant will be required to return to the Company
all shares of Common Stock received by him or her as a result of the vesting of
the RSUs during the one year period prior to such breach and any cash payment of
related accrued dividends; provided, however, to the extent that any such shares
of Common Stock were sold by the Participant, the Participant shall remit to the
Company any proceeds realized on the sale of such shares of Common Stock,
whether such sale occurred during the one year period prior to such breach or
any time after such breach occurs, and (ii) notwithstanding any provision of the
Certificate or any other agreement


6
    

--------------------------------------------------------------------------------

        


between the Company and the Participant, including any agreement referenced in
Section 1.2(d) hereof, under no circumstances will any unvested RSUs vest
following the Committee’s determination that the Participant has committed a
material breach.


Section 3.8 Entire Agreement. Except to the extent provided in an employment
agreement which is approved by the Committee or which is executed by an elected
officer of the Company, at the level of the Company’s Executive Vice President,
Chief Human Resources Officer or above, the Terms and Conditions constitute the
entire understanding and agreement between the Company and the Participant with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements or understandings, inducements or conditions, express or implied,
written or oral, between the Company and the Participant with respect hereto.
The express terms of the Terms and Conditions control and supersede any course
of performance or usage of the trade inconsistent with any of the terms hereof.


Section 3.9 Governmental Regulations. The RSUs shall be subject to all
applicable rules and regulations of governmental or other authorities.


Section 3.10 Headings. The headings of articles and sections herein are included
solely for convenience of reference and shall not affect the meaning of any of
the provisions of the Terms and Conditions.


Section 3.11 Electronic Delivery. The Company may, in its sole discretion,
deliver any documents, including, without limitation, the Terms and Conditions,
related to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


Section 3.12 Severability. The provisions of the Certificate are severable, and,
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions nevertheless shall
be binding and enforceable.
    
Section 3.13 Governing Law. The Terms and Conditions and all rights hereunder
shall be construed in accordance with and governed by the laws of the State of
Maryland. For purposes of litigating any dispute that arises under this RSU
grant or these Terms and Conditions, the parties hereby submit and consent to
the jurisdiction of the State of New York, agree that such litigation shall be
conducted in the courts of New York, New York, or the federal courts for the
United States for the Southern District of New York, where this grant is made
and/or to be performed.
    
*****************


The Participant will be deemed to have agreed to these Terms and Conditions,
unless he or she provides the Company with a written notice of rejection within
thirty (30) days of receipt of these Terms and Conditions. Any such notice may
be addressed to the Company at the following email address:
OutfrontMediaStockAdministrator@outfrontmedia.com.




7
    

--------------------------------------------------------------------------------

        


Exhibit A to the
OUTFRONT Media Inc.
Terms and Conditions to the Restricted Share Units Certificate
(With Time-Vesting)


This Exhibit A is attached to and forms a part of the Certificate. Solely for
the purposes of the Certificate, the following terms shall be defined as
follows:


(A)
An award of RSUs shall be considered “Assumed” in connection with a Change in
Control if each of the following conditions is met:

(1)
the award of RSUs is converted into a replacement award that preserves the value
of such award at the time of the Change in Control;

(2)
the replacement award contains provisions for scheduled vesting and treatment on
termination of employment (including the definitions of Termination for Cause
and Good Reason) that are no less favorable to the Participant than as set forth
in this Certificate, and all other terms of the replacement award (other than
the security and number of shares represented by the replacement awards) are
substantially similar to, or more favorable to the Participant than, those set
forth in this Certificate; and

(3)
the security represented by the replacement award, if any, is of a class that is
publicly held and widely traded on an established stock exchange.

(B)
“Change in Control” means the occurrence of any of the following events:

(1)
the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the then combined voting power of the then-outstanding
securities entitled to vote generally in the election of Directors in the case
of the Company, or members of the board of directors or similar body in the case
of another entity (the “Voting Power”); provided, however, that the following
acquisitions will not be deemed to result in a Change in Control: (a) any
acquisition directly from the Company; (b) any acquisition by the Company; (c)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Subsidiary; or (d) any acquisition by any
Person pursuant to a transaction that complies with clauses (a), (b) and (c) of
clause (C)(3) below; or

(2)
individuals who, as of the Date of Grant, constitute the Board (the “Incumbent
Board”) cease for any reason (other than death or disability) to constitute at
least a majority of the Board; provided, however, that any individual becoming a
Director subsequent to the Date of Grant, whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the Directors then comprising the Incumbent



8
    

--------------------------------------------------------------------------------

        


Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director, without
objection to such nomination) will be considered as though such individual was a
member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
(3)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless following such Business
Combination, (a) all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Power immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or substantially
all of the Company’s assets either directly or through one or more subsidiaries)
in substantially the same proportions relative to each other as their ownership
immediately prior to such Business Combination of the Voting Power, (b) no
Person (excluding any entity resulting from such Business Combination or any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then-outstanding
shares of common stock of the entity resulting from such Business Combination,
or the combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (c) at least a majority of the members of the board of
directors of the entity resulting from such Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement, or
the action of the Board providing for such Business Combination; or

(4)
approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

(C)
“Good Reason” has the meaning set forth in the Participant’s employment, change
in control, or severance agreement, as applicable (in that order), or otherwise
means with respect to the Participant and without the Participant’s express
written consent, the occurrence of any one or more of the following at any time
during the Participant’s employment with the Company or any Subsidiary by virtue
of management outsourcing or otherwise:



9
    

--------------------------------------------------------------------------------

        


(1)
a significant adverse change in the nature or scope of the Participant’s
authorities, powers, functions, responsibilities or duties attached to the
Participant’s position with the Company and any Subsidiary;

(2)
a material reduction in the aggregate of the Participant’s annual base salary
and target bonus;

(3)
any change of the Participant’s principal place of employment to a location more
than fifty (50) miles from the Participant’s principal place of employment as of
the commencement of the date hereof; or

(4)
any failure of the Company to pay the Participant any compensation when due
(other than an inadvertent failure that is remedied within ten business days
after receipt of written notice from the Participant) .

Notwithstanding the foregoing, no termination shall be deemed to be for Good
Reason unless (x) the Participant provides the Company with written notice
setting forth the specific facts or circumstances constituting Good Reason
within ninety (90) days after the initial existence of the occurrence of such
facts or circumstances, (y) the Company has failed to cure such facts or
circumstances within thirty (30) days of its receipt of such written notice, and
(z) the effective date of the termination for Good Reason occurs no later than
ten (10) days after the cure period specified in clause (y) above.




10
    